DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (hereinafter Hsu)(EP 3255933) in view of Shi et al. (hereinafter Shi)(EP 3962154).
	Regarding claim 1, Hsu teaches an apparatus, comprising: at least one processor, at least one memory including computer program code, the at least one memory and the computer program code being configured to, with the at least one processor, cause the apparatus at least to: receive, from a network node, before entering a power saving state, an indication of a dependency between frequencies and time instances; identify at least one frequency; and select a cell utilizing the identified at least one frequency(Fig. 1, item 412, acquires configuration parameters; item 421, sleep, item 422 wake up; item 441, cell reselection; ECR parameters in item 310, frequencies).  
	Hsu did not teach specifically identify at least one frequency based on the indicated dependency and a moment of time. However, Shi teaches in an analogous art identify at least one frequency based on the indicated dependency and a moment of time(P[0095], network configuration information includes frequency and time configuration information). Therefore, it 
	Regarding claim 2, Hsu teaches the apparatus of claim 1, wherein the apparatus is further caused to: transmit, prior to receiving the indication, information indicating location of the apparatus(items 332 and 330 in Fig. 3; valid ECR parameters and physical location; P[0027]).  
	Regarding claim 3, Hsu teaches the apparatus of claim 1, wherein the identifying the at least one frequency is further based on location of the apparatus(P[0027], ECR parameters are applicable based on physical location; ecr parameters include frequency as shown in table 310).  
	Regarding claim 4, Shi teaches the apparatus of claim 1, wherein the network node is a radio access network node configured for a satellite unit or configured to communicate with the apparatus via a satellite unit, and the apparatus is further caused to connect or camp to the cell of the radio access network node by tuning to the identified at least one frequency(Fig. 27; also P[0095, 0202]).  
	Regarding claim 5, Hsu teaches the apparatus of claim 1, wherein the apparatus is or is comprised by a cellular user equipment device(P[0022]; also radio access network).  
	Regarding claim 6, Hsu in view of Shi teaches the apparatus of claim 1, wherein the dependency is based on at least one of: location information of the apparatus, frequency reuse information, or satellite ephemeris data(Hsu: P[0027], ECR parameters applicability and physical location).  
	Regarding claim 7, Hsu in view of Shi teaches the apparatus of claim 1, wherein the dependency comprises a list of frequencies as a function of time or at least one time window for 
	Regarding claim 8, Hsu in view of Shi teaches the apparatus of claim 1, wherein the indicated dependency is further associated with at least one location or area on Earth and/or with satellite beam footprint(Hsu:P[0027], physical location , tracking areas).  
	Regarding claim 9, Hsu teaches the apparatus of claim 1, wherein the indication is comprised in radio resource control signaling, wherein the radio resource control signaling is preferably radio resource control release message(P0042], RRC connection release).  
	Claims 10-15 are rejected for the same reason as set forth in claims 1, 2, 5-8 respectively
	Claims 17-20 are rejected for the same reason as set forth in claims 1, 2, 3, 7 respectively

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515. The examiner can normally be reached 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647